Citation Nr: 1728083	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-11 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin condition.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertensive vascular disease.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a skin condition.

6.  Entitlement to service connection for hypertensive vascular disease.

7.  Entitlement to service connection for obstructive sleep apnea.

8.  Entitlement to service connection for carpal tunnel syndrome.

9.  Entitlement to service connection for gastritis.

10.  Entitlement to service connection for a Traumatic Brain Injury (TBI).

11.  Entitlement to service connection for diabetes mellitus, type II.

12.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

13.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

14.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

The Veteran testified before the undersigned Veterans Law Judge in January 2017 by videoconference technology.  The transcript is in the Veteran's electronic claims file.

The issues of entitlement to service connection for a bilateral knee disability, a skin condition, hypertensive vascular disease, obstructive sleep apnea, carpal tunnel syndrome, gastritis, a TBI, and diabetes mellitus; as well as a rating in excess of 20 percent for a lumbar spine disability, a rating in excess of 10 percent for left lower extremity radiculopathy, and a rating in excess of 10 percent for right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2008 rating decision, in pertinent part, denied claims for entitlement to service connection for a bilateral knee disability, psoriasis, and hypertensive vascular disease.

2.  The evidence received since the August 2008 rating decision is not cumulative or redundant of evidence previously of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims. 



CONCLUSIONS OF LAW

1. The August 2008 rating decision that denied service connection for a bilateral knee disability, psoriasis, and hypertensive vascular disease is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence received since the August 2008 denial is new and material, and the requirements for reopening the claims for service connection for a bilateral knee disability, psoriasis, and hypertensive vascular disease have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claims to reopen claims of service connection for a bilateral knee disability, psoriasis, and hypertensive vascular disease.  Therefore, no further development with respect to the matters decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

New and Material Evidence

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence means evidence is defined as that not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the RO appears to have not considered the issue on the basis of no new and material evidence.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

An August 2008 RO decision denied claims of service connection for hypertensive vascular disease, a bilateral knee disability, and psoriasis.  There is no timely notice of disagreement of record or other evidence offered within one year of this rating decision.

The relevant evidence of record at the time of the August 2008 decision included service records, post-service treatment records and the Veteran's statements.  Such evidence failed to demonstrate a nexus between service and the claims for service connection, and thus the claims were denied.  

The pertinent evidence added to the record since the August 2008 rating decision consists of post-service treatment records, hearing testimony, lay statements, and the Veteran's submitted contentions.  

The Veteran submitted additional details during hearing testimony concerning the in-service motor vehicle accident which he claims caused his current knee disability, being doused with jet oil which caused his psoriasis and in-service treatment for hypertensive vascular disease.  As the Veteran has demonstrated a link between an in-service events and current disabilities, the claims are reopened herein.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a bilateral knee disability is reopened.

New and material evidence having been received, the claim for entitlement to service connection for psoriasis is reopened.

New and material evidence having been received, the claim for entitlement to service connection for hypertensive vascular disease is reopened.


REMAND

Unfortunately, additional remand is required in this instance.  

Bilateral Knee Disability

The Veteran fell on his left knee in October 1975.  The assessment was traumatic arthritis of the left knee; however, x-rays from the same month indicate that there was no fracture and no bone or joint pathology.  During hearing testimony, the Veteran indicated that he injured his knees during the documented May 1975 motor vehicle accident.  On remand, the Veteran should be afforded an examination to determine if he has a current knee disability which is related to his in-service treatment for his left knee, the motor vehicle accident or if knee arthritis manifested within one year of service.


Skin Condition

A November 1974 service treatment record indicates that the Veteran was doused with SP-4 over his entire body.  In September 1975, the Veteran was treated for a rash.  On remand, the Veteran should be afforded an examination to determine if he has a skin disability which is related to his in-service treatment for a rash and/or in-service exposure to chemicals and fuel.

Traumatic Brain Injury

In May 1975, the Veteran complained of a headache after a motor vehicle accident, being hit from behind.  A skull series was normal.  On remand, the Veteran should be afforded an examination to determine if he has residuals constituting a TBI of the in-service motor vehicle accident or if an organic brain disease manifested within one year of service.

Obstructive Sleep Apnea

The Veteran contends that he has obstructive sleep apnea secondary to a TBI or directly caused by his in-service motor vehicle accident.  On remand, the Veteran should be afforded a VA examination to determine if a service-connected disability or any in-service event resulted in obstructive sleep apnea.

Carpal Tunnel Syndrome

In January 1975, the Veteran fell on the ice and injured his right elbow.  He indicated during hearing testimony that this event led to his carpal tunnel syndrome.  However, the Board observes that a June 2014 VA EMG indicated left side carpal tunnel syndrome and left cubital tunnel syndrome.  On remand, the Veteran should be afforded a VA examination to determine if this or any in-service event resulted in carpal tunnel syndrome or cubital tunnel syndrome.


Gastritis

The Veteran was treated many times during service for stomach problems.  In January 1976, he was diagnosed with persistent epigastric distress.  On remand, the Veteran should be afforded an examination to determine if any current gastrointestinal issues are related to in-service stomach problems.

Diabetes Mellitus, type II

The Veteran contends that he was exposed to Agent Orange while cleaning off planes that had spread the herbicide in the Republic of Vietnam and this caused his diabetes mellitus.  The Board additionally notes that although the Veteran testified that he was diagnosed with diabetes mellitus shortly after discharge, the Veteran's VA treatment records indicate he was diagnosed with diabetes in May 2011.  Regulations indicate that a veteran who had active service in the Republic of Vietnam from January 9, 1962, to May 7, 1975, is presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  The Veteran's service personnel records indicate that his duty was, amongst others, post-flight inspections of F-111 aircraft from June 1974 to June 1975 at Cannon Air Force Base, New Mexico.  On remand, the AOJ should attempt to verify whether the Veteran worked on F-111 aircraft that had sprayed herbicide agents in Vietnam from June 1974 to May 1975.

Hypertensive Vascular Disease

The Board notes that the Veteran noted on his separation examination from service that he had high blood pressure sometimes.  On remand, the Veteran should be afforded an examination to determine if he had hypertension during service or if such disability manifested within one year of active service.

Back and Radiculopathy

The Veteran was afforded a VA examination, most recently, in April 2015.  It's unclear if the ranges of motion provided consider when pain was exhibited or other functional limitations.  In addition, the Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59  provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  A new VA examination should be conducted consistent with the Court's interpretation of 38 C.F.R. § 4.59  in Correia.  

Finally, the Veteran's VA treatment records were last associated with the claims file in June 2016.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). In addition, VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  Verify through official sources whether F-111 aircraft sprayed herbicide agents from June 1974 to May 1975, subsequently returning to Cannon Air Force Base, New Mexico.

2.  VA treatment records from the VAMC since June 2016 must be obtained and associated with the claims file.

3.  After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination of the spine to determine the manifestations and current level of severity of his service-connected back disability.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. Based on the examination and review of the record, the examiner should address the following: 

(a)  Provide findings as to the range of motion of the thoracolumbar spine, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

(b)  Indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

(c)  The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s).  

4.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination, with respect to the service connection claim for a bilateral knee disability.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's bilateral knee disability is at least as likely as not (i.e., a fifty percent or greater probability) related to active duty to include in-service treatment, the in-service motor vehicle accident or if arthritis of either knee manifested within one year of service. 

The examiner should provide an explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.  

5.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination, with respect to the service connection claim for a skin condition.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's skin condition is at least as likely as not (i.e., a fifty percent or greater probability) related to active duty to include in-service treatment or in-service exposure to gas or other chemicals. 

The examiner should provide an explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.  

6.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination, with respect to the service connection claim for a TBI.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran has symptoms of a TBI which are at least as likely as not (i.e., a fifty percent or greater probability) related to active duty to include in-service treatment, the in-service motor vehicle accident or if an organic brain disease manifested within one year of service. 

The examiner should provide an explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.  

7.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination, with respect to the service connection claim for obstructive sleep apnea.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's obstructive sleep apnea is at least as likely as not (i.e., a fifty percent or greater probability) related to active duty to include the in-service motor vehicle accidemt or is secondary to or aggravated by a TBI (if residuals of a TBI are deemed related to service). 

The examiner should provide an explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.  

8.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination, with respect to the service connection claim for carpal tunnel syndrome.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran has carpal tunnel syndrome which is at least as likely as not (i.e., a fifty percent or greater probability) related to active duty to include in-service treatment for a fall on the ice in January 1975. 

The examiner should provide an explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.  

9.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination, with respect to the service connection claim for gastritis.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's gastritis is at least as likely as not (i.e., a fifty percent or greater probability) related to active duty to include in-service treatment. 

The examiner should provide an explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.  

10.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination, with respect to the service connection claim for hypertensive vascular disease.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's hypertensive vascular disease is at least as likely as not (i.e., a fifty percent or greater probability) related to active duty or manifested within one year of service. 

The examiner should provide an explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.  

11.  Upon completion of the foregoing, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


